UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A Amendment No. 2 (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number 333-48312 AMERICAN LEISURE HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-2877111 (State of organization) (I.R.S. Employer Identification No.) 2460 Sand Lake Road, Orlando, FL 32809 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (407) 251-2240 Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. As of May 21, 2007, 10,877,974 shares of Common Stock of the issuer were outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. Traditional Small Business Disclosure Format (Check One): Yes [ ] No [X]. The registrant is filing this amended Form 10-QSB to reflect the restated numbers for the quarter ended March 31, 2006. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of March 31, 2007 and December 31, 2006 March 31, 2007 December 31, 2006 Unaudited ASSETS CURRENT ASSETS: Cash $ 898,890 $ 1,110,000 Cash - restricted 1,042,423 1,030,921 Accounts receivable, net 2,547,791 3,148,730 Other receivable 188,044 217,233 Prepaid expenses and other 1,827,728 1,775,614 Total Current Assets 6,504,876 7,282,498 PROPERTY AND EQUIPMENT, NET 8,907,089 9,170,540 LAND HELD FOR DEVELOPMENT 92,551,890 71,930,263 OTHER ASSETS Cash - restricted 9,862,344 10,364,681 Prepaid sales commissions 9,921,577 9,804,036 Prepaid sales commissions - affiliated entity 3,518,351 3,443,851 Goodwill 4,559,134 4,559,134 Trademark 943,750 950,000 Other 2,136,467 2,638,475 Total Other Assets 30,941,623 31,760,177 TOTAL ASSETS $ 138,905,478 $ 120,143,478 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Current maturities of long-term debt and notes payable $ 30,052,353 $ 35,681,931 Current maturities of notes payable-related parties 8,045,166 7,480,395 Accounts payable and accrued expenses 5,226,856 4,518,175 Accounts payable - related party 11,466,820 3,739,042 Accrued expenses - officers 3,014,000 2,795,000 Other 2,010,057 2,417,214 Total Current Liabilities 59,815,252 56,631,757 Long-term debt and notes payable 38,362,233 21,583,106 Notes payable - related parties 3,353,252 3,353,252 Put liability 985,000 985,000 Deposits on unit pre-sales 37,409,312 37,465,685 Total liabilities 139,925,049 120,018,800 Commitments and contingencies STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock; 1,000,000 shares authorized; $.001 par value; 1,000,000 Series "A" shares issued and outstanding at March 31, 2007 and December 31, 2006 10,000 10,000 Preferred stock; 100,000 shares authorized; $.01 par value; 2,825 Series "B" shares issued and outstanding at March 31, 2007 and December 31, 2006 28 28 Preferred stock, 28,000 shares authorized; $.01 par value 27,189 Series "C" shares issued and outstanding at March 31, 2007 and December 31, 2006 272 272 Preferred stock; 50,000 shares authorized; $.001 par value; 32,249 Series "E" shares issued and outstanding at March 31, 2007 and outstanding at December 31, 2006 32 32 Preferred stock; 150,000 shares authorized; $.01 par value; 0 Series "F" shares issued and outstanding at March 31, 2007 and December 31, 2006 - - Common stock, $.001 par value; 100,000,000 shares authorized; 10,877,974 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively 10,878 10,878 Additional paid-in capital 21,966,470 21,710,830 Accumulated deficit (23,007,251 ) (21,607,362 ) Total stockholders' equity (deficit) (1,019,571 ) 124,678 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 138,905,478 120,143,478 See accompanying notes to financial statements. -2- AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2007 and 2006 Three Months Ended March 31, 2007 Three Months Ended March 31, 2006 Unaudited Unaudited Revenue (Restated) Service revenues 6,497,139 $ 6,379,373 Undeveloped land sales - 13,129,246 Total revenue 6,497,139 19,508,619 Cost of service revenues (5,763,350 ) (6,194,226 ) Cost of undeveloped land sales - (9,796,634 ) Total costs (5,763,350 ) (15,990,860 ) Gross margin 733,789 3,517,759 Operating expenses: Depreciation and amortization (233,250 ) (342,358 ) General and administrative expenses (875,760 ) (855,811 ) Total operating expenses (1,109,010 ) (1,198,169 ) Income (loss) from operations (375,221 ) 2,319,590 Interest expense (1,020,769 ) (1,240,148 ) Equity in operations of unconsolidated affiliate - 64,484 Income (loss) from operations before income taxes (1,395,990 ) 1,143,926 Provision for income taxes (3,899 ) (1,399 ) Net income (loss) $ (1,399,889 ) $ 1,142,527 Net income (loss) per share: Basic and diluted $ (0.16 ) $ 0.07 Weighted average shares outstanding Basic and diluted 10,877,974 10,620,530 See accompanying notes to financial statements. -3- AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2007 and 2006 Three Months Ended March 31, 2007 Three Months Ended March 31, 2006 Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (1,399,889 ) $ 1,142,527 Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation and amortization 306,041 415,372 Non-cash interest expense 635,354 1,240,148 Non-cash warrant compensation 115,544 110,253 Changes in assets and liabilities: Increase (decrease) in restricted cash 502,337 (8,074,004 ) Increase (decrease) in accounts receivable and other receivables 600,939 962,729 Decrease (increase) in prepaid expenses and other (9,925 ) 1,348,704 Increase in prepaid sales commissions (192,041 ) (925,413 ) Increase in land held for development (20,621,627 ) (1,230,762 ) Increase (decrease) in shareholder advances & notes payable - (172,560 ) Decrease (increase) in deposits on unit pre-sales (56,373 ) 401,666 Increase in accounts payable and accrued expenses 520,524 153,841 Increase in accounts payable - related party 7,727,778 - Net cash used by operating activities (11,871,338 ) (4,627,499 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of fixed assets (42,590 ) (30,176 ) Increase in restricted cash (11,502 ) - Net cash used by investing activities (54,092 ) (30,176 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of notes payable and long-term debt (995,340 ) (129,181 ) Proceeds from notes payable and long-term debt 12,144,889 4,896,909 Proceeds from exercise of warrants - 308 Proceeds from notes payable - related parties 566,137 - Payments of notes payable - related parties (1,366 ) - Net cash provided by financing activities 11,714,320 4,768,036 Net increase (decrease) in cash (211,110 ) 110,361 CASH AT BEGINNING PERIOD 1,110,000 225,055 CASH AT END OF PERIOD $ 898,890 $ 335,416 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ - $ 636,065 Cash paid for income taxes $ - $ - See accompanying notes to financial statements. -4- AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 (Unaudited) Note A - Presentation The consolidated balance sheets of the Company as of March 31, 2007 and December 31, 2006, the related consolidated statements of operations and the consolidated statements of cash flows for the three months ended March 31, 2007 and 2006, (the financial statements), include all adjustments (consisting of normal, recurring adjustments) necessary to summarize fairly the Company's financial position and results of operations. The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results of operations for the full year or any other interim period. The information included in this Form 10-QSB should be read in conjunction with Management's Discussion and Analysis and Financial Statements and notes thereto included in the Company's December 31, 2006, Form 10-KSB and the Company's Forms 8-K and 8-K/A filings. Note B - Land held for development The Company’s active developments as of March 31, 2007 include the Tierra del Sol Resort (“TDSR”) and the Reedy Creek Development (“RCD”). The TDSR development is a 972-unit resort in Orlando, Florida on 122 acres of undeveloped land. Pre-construction sales commenced in February 2004. The RCD development is 40.68 acres of undeveloped land in Osceola County, Florida located 1.5 miles west of Walt Disney World Orlando Maingate Entrance. The property will be used in the development of vacation second homes with resort amenities. As of March 31, 2007, Xpress, Ltd., a related party, see Note D, has pre-sold approximately 600 vacation homes in a combination of contracts on town homes and reservations on condominiums for a total sales volume of approximately $230 million for the TDSR development. In connection with the sales, the Company has received deposits totaling approximately $37,409,000 and has prepaid sales commissions and advances to various brokers and agents of approximately $9,922,000 and has prepaid sales commissions of approximately $3,518,000 to Xpress, Ltd., a related party. During the three months ended March 31, 2007, the Company capitalized approximately $19,450,000 on the TDSR development. The majority of these costs were incurred with American Leisure Real Estate Group, Inc., see Note D – Related party transactions, for approximately $17,101,000. The Company also capitalized interest costs of approximately $458,000 and building permits and licenses of approximately $991,000 and various other closing costs and real estate taxes. During the three months ended March 31, 2007, the Company capitalized approximately $1,095,000 on the RCD development of which $807,000 was interest. -5- The Boulevard Hotel property located in Miami Beach, Florida is undergoing remodeling and refurbishing to convert the property into a timeshare facility. As of March 31, 2007, approximately $3,763,000 has been incurred in the remodeling and refurbishment and, as of December 31, 2006, approximately $3,405,000 has been incurred. The Company capitalized $300,000 in interest costs for the three months ended March 31, 2007. The land held for development was financed with additional long-term debt of approximately $12,145,000 and an increase in accounts payable – related party to ALRG, see Note D, of $7,727,778. On January 11, 2006, the Company sold 42 acres in the Sonesta Resort for $9,090,130 to the District and an additional $4,039,116 in connection with reimbursements for site improvements. The land sold to the District will be used for public infrastructure for the Sonesta Resort, including the creation of roads and for water collection. NoteC - Notes payable - related parties The current maturities of notes payable - related parties is as follows: West Villas, Inc, Orlando Tennis Village, Inc. and Main Gate, Inc. $ 6,298,937 Roger Maddock 3,353,252 Express Holdings 122,390 Officer of American Leisure 536,842 Officers of Hickory Travel Services 886,997 Shareholders of Hickory Travel Services 180,000 Others 20,000 Notes payable - related parties 11,398,418 Less: current maturities (8,045,166 ) $ 3,353,252 -6- Note D - Related party transactions The Company accrues salaries payable to Malcolm Wright in the amount of $800,000 per year (and $550,000 per year in 2002 and 2003) with interest at 12%. In June 2006, Malcolm Wright was paid $1,540,500 of the accrued salaries that consisted of accrued salaries of $1,275,000 and accrued interest of $265,500. As of March 31, 2007, the amount of salaries payable accrued to Mr. Wright amounts to $2,425,000 plus accrued interest on those salaries of $519,000. The Company accrued director fees to each of its four (4) directors in an amount of $18,000 per year for their services as directors of the Company. No payments of director fees were paid during the current quarter and the balance of accrued director fees as of the end of the quarter covered by this report amounts to $278,500. The Company's active developments as of March 31, 2007 include the Tierra del Sol Resort ("TDSR") and the Reedy Creek Development ("RCD"). Malcolm Wright is the majority shareholder of American Leisure Real Estate Group, Inc. (ALRG). On November 3, 2003 Tierra Del Sol Resort (“TDSR”) entered into an exclusive Development Agreement with ALRG to provide development services for the development of the Tierra Del Sol Resort. Pursuant to the Development Agreement ALRG is responsible for all development logistics and TDSR is obligated to reimburse ALRG for all of ALRG's costs and to pay ALRG a development fee in the amount of 4% of the total costs of the project paid by ALRG. During the period from inception through March 31, 2007 the total costs plus fees amounted to $53,590,991. In addition, through March 31, 2007, the total costs plus fees for the Reedy Creek development amounted to $80,987. The combined total amounts to $53,671,979. Included on other liabilities are amounts due ALRG of $11,466,818 at March 31, 2007. A trust for the natural heirs of Malcolm Wright is the majority shareholder of Xpress Ltd. ("Xpress"). On November 3, 2003, TDSR entered into an exclusive sales and marketing agreement with Xpress to sell the units being developed by TDSR. This agreement provides for a sales fee in the amount of 3% of the total sales prices received by TDSR payable in two installments: one-half of the fee is paid when the rescission period has elapsed in a unit sales agreement and one-half is paid upon the conveyance of the unit. The agreement also provides for a marketing fee of 1.5% of the total sales prices received by TDSR. The marketing fee is paid when the first segment of the sales fee is paid. During the period since the contract was entered into and ended March 31, 2007 the total sales amounted to approximately $234,556,743. As a result of the sales, TDSR was obligated to pay Xpress a fee of $7,036,702 consisting of one-half of the sales fee and the full amount of the marketing fee. As of March 31, 2007, $6,914,312 has been paid to Xpress. Based on the sales contracts as of March 31, 2007, TDSR will be obligated to pay Xpress $3,518,351, the other half of the sales fee, upon the conveyance of the units. -7- Effective June 30, 2006, pursuant to Stock Purchase Agreement between the Company and Stanford International Bank Limited (a minority shareholder and creditor of the Company), the Call Center operations (Caribbean Leisure Marketing, Ltd.) was sold. Promissory notes in the amounts of $1,250,000 and $2,100,000 were forgiven along with $2,313,175 of fees and accrued interest for a total consideration of $5,663,175. This sale resulted in a gain of $2,988,082 attributable to the recapture of depreciation and interest expenses of prior periods. The Stock Purchase Agreement also addressed the equity conversion feature that was to expire on April 30, 2007, of an outstanding loan with Stanford International Bank Limited. This feature was replaced with 355,000 warrants at an exercise price of $10.00 expiring on April 30, 2007. On August 16, 2006, pursuant to Purchase Agreement between the Company and Stanford International Bank Limited (a minority shareholder and creditor of the Company), a promissory note in the principal amount of $750,000 made by Scott Roix in favor of Stanford International Bank Limited was purchased for 235,000 shares of common stock of the Company and a five year warrant to purchase 235,000 share of the Company’s stock at an exercise price of $20 per share. $250,000 of the note has been repaid. In addition, on August 16, 2006, a Marketing Services Agreement has been executed with Scott Roix whereby he will assist American Leisure Homes, Inc. (ALHI) in marketing residential real estate developed by the Company and its subsidiaries as well as residential real estate owned by third parties. Scott Roix’s compensation is based in three parts a) a Cash Bonus Program that entitles him to 19% of the lesser of i) after-tax net income of ALHI or, ii) net cash flow of ALHI; b) a Stock Bonus Plan that entitles him to earn up to 500,000 shares of common stock of the Company; and c) an Earn Out Program that entitles him to earn up to 1,500,000 shares of common stock of the Company. In August 2006, Tierra del Sol Resorts, Inc. entered into a guaranteed minimum price construction contract with Resorts Construction, LLP ("Resorts Construction") to construct and develop part of the Sonesta Resort and its town home properties. Resorts Construction is 50% owned by Malcolm J. Wright, the Company's Chief Executive Officer and Chairman. Pursuant to the contract with Resorts Construction, we agreed to pay Resorts Construction a contractor's fee equal to 5% of the total cost of the construction performed by Resorts Construction and 7.5% for general conditions. Any payments owed under the Resorts Construction contract which are not paid when due bear interest at the rate of 12% per annum. We provided Resorts Construction a payment of $4,000,000 upon our entry into the construction agreement with Resorts Construction, which funds Resorts Construction will use to begin construction of Phase 1 of the Tierra del Sol. -8- NoteE - Net income (loss) per share Dividends have not been declared on the Company’s cumulative preferred stock. The accumulated dividends are deducted from Net Loss to arrive at Net income (loss) per share as follows: Description Three months Three months ended ended 3/31/2007 3/31/2006 Net income (loss), (as reported) $ (1,399,889 ) $ 1,142,527 Undeclared preferred stock dividend (355,005 ) (355,005 ) Net loss after preferred stock dividend $ (1,754,894 ) $ 787,522 Net income (loss) per share Basic and diluted $ (0.16 ) $ 0.07 NoteF - Shares for services We have recorded approximately $115,000 and $110,000 as stock based compensation under the fair value method for the three months ended March 31, 2007 and 2006, respectively. Thefairvalueofeachoption grant was estimated on the date of grant usingtheBlack-Scholes optionpricing model with the following assumptions: riskfreerateof3.5%; volatility of 171% for 2007 and 131% for 2006 with no assumed dividend yield; and expectedlivesoffiveyears. During the three months ended March 31, 2007, the Company issued 325,000 warrants to Malcolm Wright (150,000) Resort Funding, LLC (87,500) and Stanford International Bank (87,500). The warrants were issued on a pro-rata basis (warrants for 35 shares per $1,000.00 funding) with the advances of funds from the loans from Stanford International Bank and Resorts Funding, LLC. -9- NOTEG - OPERATING SEGMENTS The Company has adopted the provisions of SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information". As of March 31, 2007, the Company's two business units have separate management teams and infrastructures that offer different products and services. The business units have been aggregated into three reportable segments. Tierra Del Sol, Inc. represents the Company’s Real Estate segment, and is planning to construct a 972-unit resort in Orlando, Florida on 122 acres of undeveloped land. Vertical development on the townhomes and amenities commenced in the first quarter of 2007. Presales commenced in February 2004. Through June 30, 2006, American Leisure operated a call center where revenues were recognized upon the completion of the earning process from the completion of the travel of the customer, the trip to the properties for the potential purchase, or the appropriate event based on the agreement with American Leisure's client as to the ability to be paid for the service. Travel Unit ("Travel") provides travel related services. On and effective as of August 1, 2006, the Management Agreement and the License Agreement with Around the World, Inc. was terminated. For the three months ending March 31, 2007: In (000’s) Real Estate Call Center * Travel Hospitality Elim. Consol. Revenue Services 579 0 6,021 436 (539) 6,497 Undeveloped land 0 0 0 0 0 0 Segment income (loss) (1,656) 0 500 206 (450) (1,400) Total income (loss) (1,656) 0 500 206 (450) (1,400) Total Assets 129,529 0 7,661 13,087 (11,372) 138,905 Capital expenditures 0 0 0 0 0 0 Depreciation (183) 0 (79) (50) 0 (312) * Call center was sold as of June 30, 2006. ** Depreciation is included in cost of operating revenues. -10- For the three months ending March 31, 2006: In (000’s) Real Estate Call Center * Travel Hospitality Elim. Consol. Revenue Services 427 6,002 0 (50) 6,379 Undeveloped land 13,129 0 13,129 Segment income (loss) 2,009 (262) 0 (668) 1,267 Equity in operations of unconsolidated subsidiary (64) (64) Total income (loss) 2,009 (64) (262) 0 (668) 1,143 Total Assets 100,907 2,755 11,488 0 (5,071) 110,080 Capital expenditures 0 0 0 0 0 0 Depreciation (180) (162) (73) 0 0 (415) ** Depreciation is included in cost of operating revenues. NOTEH- Reclassifications and Restatements Certain amounts in the 2006 financial statements have been reclassified to conform to the 2007 financial statement presentation. The Company recorded in general and administrative expenses the cost of operating revenues for the three months ended March 31, 2006. The Company is now showing the cost of operating revenues. The Company has also included the gross revenues and expenses for the business that was acquired from Around the World Travel on December 31, 2004. The revenues and expenses were previously reported on a net basis.The inclusion of gross revenue and expenses did not affect net income. The Company has restated the three months ended March 31, 2006. There is no change to the net income for the three months ended March 31, 2006. The restatement for the three months ended March 31, 2006 is as follows: As originally filed Adjustment As restated Revenue: Operating revenues $ 1,662,295 $ 4,717,078 $ 6,379,373 Undeveloped land sales 13,129,246 - 13,129,246 Total revenue 14,791,541 4,717,078 19,508,619 Cost of operating revenues - (6,194,226 ) (6,194,226 ) Cost of undeveloped land sales (9,796,634 ) - (9,796,634 ) Total Costs (9,796,634 ) (6,194,226 ) (15,990,860 ) Gross margin 4,994,907 (1,477,148 ) 3,517,759 Operating expenses: Depreciation and amortization (415,372 ) 73,014 (342,358 ) General and administrative (2,259,945 ) 1,404,134 (855,811 ) Total operating expenses (2,675,317 ) 1,477,148 (1,198,169 ) Income (loss) from operations 2,319,590 - 2,319,590 Interest expense (1,240,148 ) - (1,240,148 ) Equity in operations of unconsolidated subsidiary 64,484 - 64,484 Income (loss) before income taxes 1,143,926 - 1,143,926 Provision for income taxes (1,399 ) - (1,399 ) Net income $ 1,142,527 - $ 1,142,527 -11- NOTEI - Contingencies In the ordinary course of its business, the Company may from time to time become subject to claims or proceedings relating to the purchase, subdivision, sale and/or financing of its real estate or its operations. We are a party in an action that was filed in Orange County, Florida and styled as Rock Investment Trust, P.L.C. and RIT, L.L.C. vs. Malcolm J. Wright, American Vacation Resorts, Inc., American Leisure, Inc., Inversora Tetuan, S.A., Sunstone Golf Resort, Inc., and Sun Gate Resort Villas, Inc., Case No. CIO-01-4874, Ninth Judicial Circuit, Orange County, Florida. In June, 2001, after almost 2 years from receiving notice from Malcolm Wright that one Mr. Roger Smee, doing business under the names Rock Investment Trust, PLC (a British limited company) and RIT, LLC (a Florida limited liability company) (collectively, the Smee Entities) had defaulted under various agreements to loan or to joint venture or to fund investment into various real estate enterprises founded by Mr. Wright, the Smee Entities brought the Lawsuit against Mr. Wright, American Leisure, Inc. (ALI) and several other entities. The gravamen of the initial complaint is that the Smee Entities made financial advances to Wright with some expectation of participation in a Wright real estate enterprise. In general, the suit requests either a return of the Smee Entities alleged advances of $500,000 or an undefined ownership interest in one or more of the defendant entities. Mr. Wright, American Leisure, Inc., and Inversora Tetuan, S.A., have filed a counterclaim and cross complaint against the Smee Entities and Mr. Smee denying the claims and such damages in the amount of $10 million for the tortuous acts of the Smee entities. In the unlikely event the matter ever proceeds to trial and the court rules that Mr. Wright is liable under his guarantee of the American Leisure, Inc. obligation to Smee, it is believed that such a ruling would not directly affect American Leisure Holdings, Inc. The litigation has been in abeyance, with no activity by the Smee entities for one year, and is not currently set for trial. We intend to vigorously defend the lawsuit. In March 2004, Manuel Sanchez and Luis Vanegas as plaintiffs filed a lawsuit against American Leisure Holdings, Inc. American Access Corporation, Hickory Travel Systems, Inc., Malcolm J. Wright and L. William Chiles, et al., seeking a claim for securities fraud, violation of Florida Securities and Investor Protection Act, breach of their employment contracts, and claims for fraudulent inducement. All defendants have denied all claims and have a counterclaim against Manuel Sanchez and Luis Vanegas for damages. The litigation commenced in March 2004. No material activity has occurred in this case, and we do not expect any activity in the near future. The claims are without merit and the claims are not material to us. We intend to vigorously defend the lawsuit. In early May 2004, Around The World Travel, Inc. substantially all of the assets of which we purchased, filed a lawsuit in the Miami-Dade Florida Circuit Court against Seamless Technologies, Inc. and e-TraveLeaders, Inc. alleging breach of contract and seeking relief that includes monetary damages and termination of the contracts. They were granted leave to intervene as plaintiffs in the original lawsuits against Seamless and e-TraveLeaders. On June 28, 2004, the above named defendants brought suit against Around The World Travel and American Leisure Holdings, Inc. in an action styled Seamless Technologies, Inc. et al. v. Keith St. Clair et al. This suit alleges that Around The World Travel has breached the contracts and also that American Leisure Holdings, Inc. and Around The World Travel’s Chief Executive Officer were complicit with certain officers and directors of Around The World Travel in securing ownership of certain assets for American Leisure Holdings, Inc. that were alleged to have been a business opportunity for Around The World Travel. This lawsuit involves allegations of fraud against Malcolm J. Wright. The lawsuit filed by Seamless has been abated and consolidated with the original lawsuit filed by Around The World Travel. In a related matter, Seamlesss attorneys brought another action entitled Peter Hairston v. Keith St. Clair et al. This suit mimics the misappropriation of business opportunity claim, but it is framed within a shareholder derivative action. The relief sought against American Leisure Holdings, Inc. includes monetary damages and litigation costs. We intend to vigorously support the original litigation filed against Seamless and defend the counterclaim and allegations against us. On February 9, 2007, the court heard AMLH, ALEC, and Mr. Wright’s motion to dismiss the various counts of the complaint. The court dismissed with prejudice the E-Traveleaders / Seamless claims for rescission, constructive trust, and civil conspiracy. It dismissed without prejudice the claims for tortuous interference and priority as against TraveLeaders, and allowed the breach of contract claims to continue. We believe that with further discovery, the court will dismiss or grant to AMLH, ALEC, and Mr. Wright summary judgment on all remaining or repleaded counts. -12- On May 4, 2005, Simon Hassine, along with members of his family, filed a lawsuit against us and Around The World Travel in the Circuit Court of Dade County, Florida, Civil Division, Case Number 05-09137CA. The plaintiffs are the former majority shareholders of Around The World Travel and former owners of the assets of TraveLeaders. The plaintiffs allege that that they have not been paid for i) a subordinated promissory note in the principal amount of $3,550,000 plus interest on such note which they allege was issued to them by Around The World Travel in connection with their sale of 88% of the common stock of Around The World Travel; and ii) subordinated undistributed retained earnings and accrued bonuses in an aggregate amount of $1,108,806 which they allege were due to them as part of the sale. The plaintiffs allege that the note was issued to them net of $450,000 of preferred stock of Around The World Travel that they further allege they never received. The plaintiffs also allege that in December 2004 they entered into a settlement agreement with the Company regarding these matters. The plaintiffs are pursuing a claim of breach of the alleged settlement agreement with damages in excess of $1,000,000, interest and costs as well as performance under the alleged settlement agreement or, in the alternative, a declaratory judgment that the promissory note, undistributed retained earnings and accrued bonuses are not subordinated to the Galileo Debt and full payment of the promissory note, undistributed retained earnings and accrued bonuses plus prejudgment interest, stated interest on the note, costs and reasonable attorneys fees. The plaintiffs are also pursuing a claim for breach of contract regarding the preferred stock of Around The World Travel and seeking $450,000 plus interest, costs and reasonable attorneys fees. The plaintiffs are also pursuing claims of fraudulent transfer regarding our acquisition of interests in the debt and equity of Around The World Travel and seeking unspecified amounts. Our counsel filed various motions including a motion to dismiss the complaint in its entirety as against us and Malcolm J. Wright due to the failure by the plaintiffs to comply with a provision in the underlying document that grants exclusive jurisdiction to the courts located in Cook County, Illinois. The parties are currently in discussions regarding a cessation of the litigation while the plaintiffs seek relief from unrelated parties. We intend to vigorously defend the lawsuit. On August 10, 2006, Patsy Berman and Berman Mortgage Corporation served a complaint against Tierra del Sol Resort, Inc., Malcolm Wright, our Chief Executive Officer and Chairman, and a non-existent entity, Vantage Circa 39 Condotel Limited Partnership ("Vantage"), in the 11th Judicial Circuit in and for Miami-Dade County, Florida. The complaint alleges that Tierra del Sol and Vantage sought loans, that theplaintiffs offered to make loans, that Mr. Wright guaranteed the loans, that valid contracts were formed, and that because such loans did not close, the plaintiffs claim $3,550,000 in damages, representing funding fees, brokerage fees, and interest. We have concluded that the plaintiffs' complaint is wholly frivolous. We filed a Motion to Dismiss and a Motion for sanctions against the plaintiffs of the lawsuit, for failure to state a good faith claim in law or fact and the court granted the motion to dismiss without prejudice. Berman filed an amended complaint, and we responded with another motion to dismiss and motion to strike the request for a jury trial. The motions will be heard by the court in May 2007. We intend to vigorously defend the lawsuit. -13- Lufthansa City Center, et al (“LCC”) v. Hickory Travel Systems, Inc. LCC has sued for Breach of Contract or, alternatively, Breach of a Settlement Agreement. Hickory and LCC entered an agreement whereby LCC would exclusively use Hickory’s hotel program and Hickory would pay $110,000 per year to LCC. LCC did not bring the promised value to the deal.
